 

Exhibit 10.22

R.R. DONNELLEY & SONS COMPANY

LONG TERM INCENTIVE CASH  AWARD

(2012 PIP)

This Long Term Incentive Cash  Award (“Award”) is granted as of March 2, 2015 by
R.R. Donnelley & Sons Company, a Delaware corporation (the “Company”), to
XXXXXXX (“Grantee”).

1. Grant of Award.  This Award is in recognition of your hard work and
dedication over the last several years and is granted as an incentive for the
Grantee to remain an employee of the Company and share in the future success of
the Company.  The Company hereby credits to Grantee $XXXXXX (the “Cash Award”),
subject to the restrictions and on the terms and conditions set forth
herein.  This Award is made pursuant to the provisions of the Company’s 2012
Performance Incentive Plan (the “2012 PIP”).  Capitalized terms not defined
herein shall have the meanings specified in the 2012 PIP.  Grantee shall
indicate acceptance of this Award by signing and returning a copy hereof.

2. Vesting.  

(a) Except to the extent otherwise provided in paragraph 2(b) or 3 below, the
Cash Award  shall vest and be payable 100% on March 2, 2018.  

 

•



(b) Upon the Acceleration Date associated with a Change in Control, the Cash
Award, shall, in accordance with the terms of the 2012 PIP, become fully vested.

3. Treatment Upon Separation from Service.

(a) If Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h), hereinafter a “Separation from Service”) by reason of
death or Disability (as defined in the applicable Company long-term disability
policy as in effect at the time of Grantee’s disability), the Cash Award shall
become fully vested as of the date of such Separation from Service.  

(b) If Grantee has a Separation from Service other than for death or Disability,
the Cash Award, if unvested as of the date of such Separation from Service,
shall be forfeited.

4. Payment of Award.  As soon as practicable, but not more than 2½ months
following the vesting date, the Company shall pay Grantee the Cash Award that
vested upon such vesting date, subject to deduction of the Required Tax Payments
in accordance with paragraph 5 below.  

 

--------------------------------------------------------------------------------

 

5. Withholding Taxes.  As a condition precedent to the payment of the Cash Award
pursuant to this Award, the Company may, in its discretion, deduct from any
amount then or thereafter payable by the Company to Grantee such amount of cash
as the Company may be required, under all applicable federal, state, local or
other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to the Award.  

6. Non-Solicitation.

(a) Grantee hereby acknowledges that the Company’s relationship with the
customer or customers Grantee serves, and with other employees, is special and
unique, based upon the development and maintenance of good will resulting from
the customers' and other employees’ contacts with the Company and its employees,
including Grantee.  As a result of Grantee’s position and customer contacts,
Grantee recognizes that Grantee will gain valuable information about (i) the
Company’s relationship with its customers, their buying habits, special needs,
and purchasing policies, (ii) the Company’s pricing policies, purchasing
policies, profit structures, and margin needs, (iii) the skills, capabilities
and other employment-related information relating to Company employees, and (iv)
and other matters of which Grantee would not otherwise know and that is not
otherwise readily available.  Such knowledge is essential to the business of the
Company and Grantee recognizes that, if Grantee has a Separation from Service,
the Company will be required to rebuild that customer relationship to retain the
customer's business.  Grantee recognizes that during a period following
Separation from Service, the Company is entitled to protection from Grantee’s
use of the information and customer and employee relationships with which
Grantee has been entrusted by the Company during Grantee’s employment.

(b) Grantee acknowledges and agrees that any injury to the Company’s customer
relationships, or the loss of those relationships, would cause irreparable harm
to the Company.  Accordingly, Grantee shall not, while employed by the Company
and for a period of one year from the date of Grantee’s Separation from Service
for any reason, including Separation from Service initiated by the Company with
or without cause, directly or indirectly, either on Grantee’s own behalf or on
behalf of any other person, firm or entity, solicit or provide services that are
the same as or similar to the services the Company provided or offered while
Grantee was employed by the Company to any customer or prospective customer of
the Company (i) with whom Grantee had direct contact during the last two years
of Grantee’s employment with the Company or about whom Grantee learned
confidential information as a result of his or her employment with the Company
or (ii) with whom any person over whom Grantee had supervisory authority at any
time had direct contact during the last two years of Grantee’s employment with
the Company or about whom such person learned confidential information as a
result of his or her employment with the Company.

(c) Grantee shall not, while employed by the Company and for a period of two
years following Separation from Service Grantee’s Separation from Service for
any reason, including Separation from Service initiated by the Company with or
without cause, either directly or indirectly solicit, induce or encourage any
individual who was a Company

 

--------------------------------------------------------------------------------

 

employee at the time of, or within six months prior to, Grantee’s Separation
from Service, to terminate their employment with the Company or accept
employment with any entity, including but not limited to a competitor, supplier
or customer of the Company, nor shall Grantee cooperate with any others in doing
or attempting to do so.  As used herein, the term "solicit, induce or encourage"
includes, but is not limited to, (i) initiating communications with a Company
employee relating to possible employment, (ii) offering bonuses or other
compensation to encourage a Company employee to terminate his or her employment
with the Company and accept employment with any entity, including but not
limited to a competitor, supplier or customer of the Company, or (iii) referring
Company employees to personnel or agents employed by any entity, including but
not limited to competitors, suppliers or customers of the Company.

7. Miscellaneous.

(a) Nothing in this Award shall confer upon Grantee any right to continue in the
employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.  

(b) This Award shall be governed in accordance with the laws of the state of
Delaware.

(c) This Award shall be binding upon and inure to the benefit of any successor
or successors to the Company.  

(d) Neither this Award nor any rights hereunder  may be transferred or assigned
by Grantee other than by will or the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company or other
procedures approved by the Company.  Any other transfer or attempted assignment,
pledge or hypothecation, whether or not by operation of law, shall be void.

(e) The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement.  This
Agreement and the Award are subject to the provisions of the 2012 PIP and shall
be interpreted in accordance therewith.

(f) If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of Grantee’s employment agreement, employment
letter or other similar agreement, the terms and conditions of such agreement
shall control.

(g) This Award is intended to be exempt from section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder, as a “short-term deferral.”  This Award shall be administered and
interpreted to the extent possible in a manner consistent with the intent
expressed in this paragraph.  If any compensation or benefits provided by this
Award may result in the application of section 409A of the Code, the Company
shall, in consultation with you, modify this Award as necessary in order to
exclude such compensation from the definition of “deferred compensation” within
the meaning of such section 409A of the Code or in order to comply with the
provisions of section 409A of the Code.  By signing this Agreement you

 

--------------------------------------------------------------------------------

 

acknowledge that if any amount paid or payable to you becomes subject to section
409A of the Code, you are solely responsible for the payment of any taxes and
interest due as a result.

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

 

R.R. Donnelley & Sons Company

 

 

 

By:

 

[g2017022817524412914271.jpg]

Name:

 

Thomas Carroll

Title:

 

EVP, Chief Human Resources Officer

 

All of the terms of this Award are accepted as of this ___ day of ______, 2015.

 

 

Grantee:  

 

 